Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	Claims 1-2, 5-12, 15-20 are allowed over prior art of record. 
	The following is an examiner's statement of reasons for allowance:
	The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach:
A device comprising: an external control panel connected to a control panel input of the controller, wherein the external control panel is configured to provide a user interface to control operations of the controller, and wherein the controller is also configured to: in response to receiving a disarming control signal at the control panel input, cause in the path of least resistance the closed-circuit condition of the electro-mechanical switching device; and in response to receiving an arming control signal at the control panel input, cause in the path of least resistance the open-circuit condition of the electro-mechanical switching device as recited in claim 1.
A method comprising: interrupting the detected fault current event by a bypass power switch device that comprises a solid-state circuit interrupter connected to the path input and the path output, in response to the open-circuit condition; and controlling, by an external control panel connected to a control panel input of the controller, operations of the controller, wherein the controlling comprises: in response to a disarming control signal received at the control panel input of the controller, causing a closed-circuit condition of the electro-mechanical switching device from the path input to the path output; and in response to an arming control signal received at the control panel input of the controller, causing the open-circuit condition of the electro-mechanical switching device as recited in claim 11.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054. The examiner can normally be reached M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY NGUYEN/           Primary Examiner, Art Unit 2836